FILED

UCT 25 2013

UNITED STATES DISTRICT C@URT clerk, u.s. nisrrica a sankmprcy

FOR THE DISTRICT OF COLUMBIA Courts for the Dlstrict of Columbla
Michael Idrogo, )
Plaintiff, l
v. § Civil Action No.  “ 

Anthony Foxx et al ., §
Defendants. §

)

MEMORANDUM OPINION
This matter is before the Court on its initial review of plaintiff’ s pro se complaint and
application for leave to proceed in forma pauperis The Court will grant the in forma pauperis
application and dismiss the case because the complaint fails to meet the minimal pleading
requirements of Rule S(a) of the Federal Rules of Civil Procedure.
Pro se litigants must comply with the F ederal Rules of Civil Procedure. Jarrell v. Tisch,

656 F. Supp. 237, 239 (D.D.C. 1987). Rule S(a) of the Federal Rules of Civil Procedure requires
complaints to contain "(l) a short and plain statement of the grounds for the court's jurisdiction
[and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief."
Fed. R. Civ. P. S(a); see Ashcroft v. Iqbal, 129 S.Ct. 1937, 1950 (2009); Ciralsky v. CIA, 355
F.3d 661, 668-71 (D.C. Cir. 2004). The Rule 8 standard ensures that defendants receive fair
notice of the claim being asserted so that they can prepare a responsive answer and an adequate
defense and determine whether the doctrine of res judicata applies. Brown v. Calzfano, 75

F.R.D. 497, 498 (D.D.C. 1977).

Plaintiff is a Texas resident. He purports to sue U.S. Transportation Secretary Anthony
Foxx, certain members of Congress, and other individuals. See Compl. Caption. The cryptic
statements comprising the complaint provide no notice of claim or a basis for federal court
jurisdiction and, thus, fail to comply with Rule 8(a). A separate Order of dismissal accompanies

this Memorandum Opinion.

 

Date: October iv ,2013